DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camillo-Castillo et al. (US 2016/0380055).

Regarding claim 1, Camillo-Castillo discloses a bipolar junction transistor, comprising: 
a collector (14, Figs. 1-5 and paragraph 0009); 
a base comprising an intrinsic base region (28, Figs. 1-5) and an extrinsic base region (38, Figs. 1-5) formed in a same layer(12, Figs. 1-5 and paragraph 0013), the intrinsic base region having an upper surface and a bottom surface forming an interface with the collector (paragraph 0013), the interface being laterally delimited by a pair of dielectric isolation regions (40,42, 60, Figs. 1, 5 and paragraphs 0014, 0027); and an emitter positioned above of the upper surface of the intrinsic base region (16, Figs. 1-5 and paragraph 0013), wherein a width of a region of the emitter adjacent the intrinsic base region is narrower than a width of the upper surface of the intrinsic base region (Figs. 3-5 and paragraphs 0016-0021).

Regarding claim 21, Camillo-Castillo further discloses comprising a dielectric layer, between the extrinsic base region and the collector, the dielectric layer being formed using a LOCOS process, wherein a thickness of the dielectric layer is configured to define an area of the intrinsic base region (40,42, 60, Figs. 1, 5 and paragraphs 0014, 0027).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over El-Kareh et al. (US 2008/0227262) in view of Camillo-Castillo et al. (US 2016/0380055).

Regarding claim 1, El-Kareh discloses a bipolar junction transistor, comprising: 
a collector (408, Fig. 4 and paragraph 0029); 
a base comprising an intrinsic base region (420, Fig. 4 and paragraph 0029) and an extrinsic base region (424, Fig. 4 and paragraph 0029), the intrinsic base region having an upper surface (420, Fig. 4); and an emitter positioned above of the upper surface of the intrinsic base region (436, Fig. 4 and paragraph 0029-0030).
	El-Kareh does not disclose wherein a width of the emitter is narrower than the intrinsic base region or that the intrinsic and extrinsic regions of the base are formed in the same layer.  Camillo-Castillo discloses a bipolar junction transistor, comprising: 
a collector (14, Figs. 1-5 and paragraph 0009); 
a base comprising an intrinsic base region (28, Figs. 1-5) and an extrinsic base region (38, Figs. 1-5) formed in a same layer(12, Figs. 1-5 and paragraph 0013), the intrinsic base region having an upper surface and a bottom surface forming an interface with the collector (paragraph 0013), the interface being laterally delimited by a pair of dielectric isolation regions (40,42, 60, Figs. 1, 5 and paragraphs 0014, 0027); and an emitter positioned above of the upper surface of the intrinsic base region (16, Figs. 1-5 and paragraph 0013), wherein a width of a region of the emitter adjacent the intrinsic base region is narrower than a width of the upper surface of the intrinsic base region (Figs. 3-5 and paragraphs 0016-0021).  It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Camillo-Castillo’s emitter/base configuration into El-Kareh’s device since Camillo-Castillo explicitly discloses that such a configuration is an improvement in both fabrication method and device structure (paragraph 0003).

Regarding claim 2, El-Kareh further discloses wherein the base comprises a layer of doped semiconductor, the upper surface of the intrinsic base region being part of the upper surface of the layer of doped semiconductor (paragraphs 0029-0031).

Regarding claim 3, El-Kareh further discloses wherein the emitter is a formed of polysilicon, and wherein the emitter is formed over the base layer (Fig. 4 and paragraph 0030).

Regarding claim 4, El-Kareh further discloses wherein the emitter is physically separated from the base layer (paragraph 0040).

Regarding claim 5, El-Kareh further discloses further comprising an interfacial layer between the emitter and the intrinsic base region (paragraph 0040).

Regarding claim 6, El-Kareh further discloses wherein the upper surface of the intrinsic base region is substantially planar (420, Fig. 4).

Regarding claim 7, El-Kareh further discloses wherein a distance between an edge of the emitter and a transition between the extrinsic base region and the intrinsic base region is reduced in order to optimize the speed of the bipolar junction transistor (paragraph 0026).

Regarding claim 8, El-Kareh further discloses wherein the distance between the edge of the emitter and the transition between the extrinsic base region and the intrinsic base region is predetermined in order to control the speed of the bipolar junction transistor (paragraph 0026).

Regarding claim 9, El-Kareh further discloses wherein the bipolar junction transistor is an NPN silicon transistor (paragraph 0029), and wherein the distance between the edge of the emitter and the transition between the extrinsic base region and the intrinsic base region is 0.8 um or less (Fig. 6 and paragraph 0044).

Regarding claim 10, El-Kareh further discloses wherein the transistor is an NPN silicon transistor (paragraph 0029), and wherein a height of the emitter is approximately between 150 nm to 180 nm (Fig. 6 and paragraph 0044).

Regarding claim 11, El-Kareh further discloses wherein the transistor is a PNP silicon transistor (paragraph 0032), and wherein the distance between the edge of the emitter and the transition between the extrinsic base region and the intrinsic base region is 0.55 um or less (Fig. 6 and paragraph 0044).

Regarding claim 12, El-Kareh further discloses wherein the transistor is a PNP silicon transistor (paragraph 0032), and wherein a height of the emitter is at least 300 nm (Fig. 6 and paragraph 0044).

Regarding claim 13, El-Kareh further discloses further comprising spacer regions (416, 412, Fig. 4), positioned between an edge of the emitter and the intrinsic base region, wherein the spacer regions are configured to define a width of a region of the emitter adjacent the intrinsic base region, and optionally wherein the spacer regions are L-shaped, and/or the spacer regions are formed of an oxide (paragraph 0031).

Regarding claim 14, El-Kareh further discloses wherein the width of the region of the emitter adjacent the intrinsic base region is less than 0.6 um (paragraph 0044)

Regarding claim 15, El-Kareh further discloses wherein the height of the interfacial layer is configured to optimize a gain of the bipolar junction transistor, wherein when the transistor is an NPN silicon transistor, the height of the interfacial layer is less than approximately 500 pm, and wherein when the transistor is a PNP silicon transistor, a height of the interfacial layer is approximately 500 pm (paragraph 0040).

Regarding claim 16, El-Kareh further discloses wherein the layer of doped semiconductor is SiGe (paragraphs 0029-0031).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/4/22